Order entered June 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00377-CV

                         MARCO ANTONIO GARDUZA, Appellant

                                               V.

                          MARISOL PEREZ CASTILLO, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-10-21452-R

                                           ORDER
       The Court has before it appellant’s June 12, 2013 unopposed second motion to extend

time to file brief. The Court GRANTS the motion in part and ORDERS appellant to file his

brief within thirty days of the date of this order. No further extensions will be granted absent a

showing of exceptional circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE